Title: To Benjamin Franklin from Gabriel Johonnot, 25 May 1783
From: Johonnot, Gabriel
To: Franklin, Benjamin


          
            Sir,
            Baltimore 25th. May. 1783.
          
          Although I had the Honor of writing your Excellency a few Days since, I cannot omit Embracing the present Occasion,
            least some Accident may prevent its reaching your Hands before this, of Recapitulating
            its Contents which Assured your Excellency that Unforseen Circumstances, the Effects of
            the Reports of the Apprach of Peace for some Months before it took place, Had been a
            Means of detaining Me much longer than I expected, it Included Also my very particular
            request supported by Doctr: Cooper.s Ardent Desires, that Your Excellency would be
            pleased to procure a passage for my Son,
            recall Him from Geneva, & direct His Embarkation for Boston to the care of Mr:
            Williams or some other person whom your Excellency should think Proper. I informed your
            Excellency I could not Get a single Bill or should have inclosed it. But that your last
            Bill was paid as soon as it came to Hand, and as your Excellency might still Have Occasion to lodge Monies in Boston that you
            would be pleased to draw, and might be Assured your draughts would be
            punctually discharged. Permit me to Entreat Your Excellency.s Attention to Return My Son
            to the care of His Grand Father who is looking for it with no Small Anxiety. I Hope for
            some Future Occasion to testify to your Excellency the Gratefull Feelings of my Heart.
            For Your Paternal Attention to my Son, In the Interim please to Accept my Warmest Wishes
            for your Happiness—and Believe me with sentiments of the Most Sincere Respect &
            Esteem Your Excellency.s Most Obedient Most Humble Servant
          
            G. Johonnot
          
          
            P.S. Please to tender my
              Respectfull Compliments to your Nephew Mr. W. T. Franklin
            Honble: Benja: Franklin Esqr:
          
         
          Notation: Johonnot 25 May 1783.—
        